DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 13 August 2021 for the application filed 22 October 2019. Claims 1-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/749,278, filed 23 October 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-11 (drawn to an organic polymer composition), in the reply filed on 13 August 2021 is acknowledged.  The traversal is on the ground(s) that the two established groups are “interdependent and interrelated aspects of a single invention. Moreover, Group II method claims… recite the same organic polymer composition delineated in Group I claims” (pg. 3).  This is not found persuasive because while the two groups are considered related inventions as claimed, they are distinct as they are categorized as a product and a process of using the product. A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process. In this case, the claimed product of Group I (an organic polymer composition) can be used in a materially different process of Group II (a method for removing an oxoanion from an aqueous source), e.g., gas adsorption, gas storage, and catalysis. See MPEP § 806.05(h).
The requirement is still deemed proper and is therefore made FINAL.
s 12-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 August 2021.
Applicant’s election without traverse of Species A-1, unit (i), in the reply filed on 13 August 2021 is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JANSONE-POPOVA et al. (Environ. Sci. Technol. 2019, 53, 878-883; published 16 October 2018).
Regarding Claim 1, JANSONE-POPOVA discloses in FIG. 1, a synthesis scheme of polymer BT-DGCl, which is a condensation of benzene-1,3,5-triscarbaldehyde (compound 4) and diaminoguanidine hydrochloride (compound 1) (§Materials and Methods, Synthesis, pg. 879; FIG. 1). As shown in the scheme, diaminoguanidine hydrochloride reads upon unit A(i) (i.e., diaminoguanidinium) where R1 and R2 are independently hydrogen atoms; benzene-1,3,5-triscarbaldehyde reads upon unit B where R is a benzene (i.e., a hydrocarbon linking group containing at least one carbon atom), r is an integer of 2, and the composition includes three of unit A(i) and one of unit B (i.e., the composition includes at least two A units and at least one B unit). Finally, JANSONE-POPOVA discloses uptake of chromate Cr(VI) oxoanions, i.e., CrO42-, at levels outperforming prior anion exchange sorbents reported to date (i.e., the composition necessarily includes an anionic species Xm- with a magnitude of charge m of at least 1, wherein the sum of negative charge provided by anionic species Xm- counterbalances the total positive charge provided by the A units; pg. 880-881).


    PNG
    media_image1.png
    94
    236
    media_image1.png
    Greyscale

	Regarding Claim 2, JANSONE-POPOVA discloses the composition of Claim 1. As further shown in FIG. 1, BT-DGCl comprises at least three A units and at least two B units (even though the figure depicts three A units and one B unit, BT-DGCl is a polymer with repeating units).
	Regarding Claim 3, JANSONE-POPOVA discloses the composition of Claim 1. Unit B is benzene-1,3,5-triscarbaldehyde (i.e., wherein R is a ring-containing moiety; §Materials and Methods, Synthesis, pg. 879).
Regarding Claim 4, JANSONE-POPOVA discloses the composition of Claim 3. The disclosed trigonal building block is benzene-1,3,5-triscarbaldehyde (i.e., wherein at least one ring in the ring-containing moiety is an aromatic ring; §Materials and Methods, Synthesis, pg. 879).
	Regarding Claim 5, JANSONE-POPOVA discloses the composition of Claim 4. The disclosed trigonal building block is benzene-1,3,5-triscarbaldehyde (i.e., wherein the aromatic ring is a benzene ring; §Materials and Methods, Synthesis, pg. 879).
	Regarding Claim 6, JANSONE-POPOVA discloses the composition of Claim 1. JANSONE-POPOVA further discloses the BT-DGCl polymer forms a framework having hexagonal pores (i.e., wherein the organic polymer composition is porous; §Results and Discussion, par. 1, pg. 879).
	Regarding Claim 9, JANSONE-POPOVA discloses the composition of Claim 1. The disclosed trigonal building block is benzene-1,3,5-triscarbaldehyde (i.e., wherein r is 2 or 3; §Materials and Methods, Synthesis, pg. 879).
Regarding Claim 10, JANSONE-POPOVA discloses the composition of Claim 1. The disclosed BT-DGCl polymer comprises diaminoguanidinium chloride (i.e., wherein R1, R2… groups are hydrogen atoms; §Materials and Methods, Synthesis, pg. 879).
Regarding Claim 11, JANSONE-POPOVA discloses the composition of Claim 1. The disclosed BT-DGCl polymer comprises diaminoguanidinium chloride; the overall unit structure of BT-DGCl includes the claimed A unit structure (§Materials and Methods, Synthesis, pg. 879).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JANSONE-POPOVA et al. (Environ. Sci. Technol. 2019, 53, 878-883; published 16 October 2018) with evidentiary support from MITRA et al. (J. Am. Chem. Soc. 2016, 138, 2823-2828).
	Regarding Claims 7 and 8, JANSONE-POPOVA discloses the composition of Claim 6. JANSONE-POPOVA is deficient in explicitly disclosing the organic polymer composition possesses nanopores or that the nanopores have a size within a range of 1-20 nm.
	However, JANSONE-POPOVA discloses BT-DGCl polymer forms ionic covalent organic frameworks, which produced ordered structures with defined pores (§Introduction, par. 1, pg. 878). Given the crystalline-like structure of the polymer and the hexagonal pores with guanidinium groups located along the edges thereof, although not explicitly stated by JANSONE-POPOVA, the disclosed hexagonal pores are within the size regime of molecules, i.e., a few angstroms to a few nanometers. Indeed, for a similar ionic covalent organic framework, TpTGCl having similarly-sized hexagonal pores (see FIG. 1, top right), the pore size distribution ranges from tens of angstroms to 10 nanometers (FIG. 2(a)). Thus, JANSONE-POPOVA inherently discloses nanopores having a size within a range of 1-20 nm or at the very least makes obvious the claimed range of 1-20 nm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CUSTELCEAN et al. (Chem. Eur. J. 2016, 22, 1997-2003). CUSTELCEAN discloses a bis-guanidinium organic polymer composition BBIG comprising at least two unit A(iii), at least one unit B, the R of the B unit being a benzene, r being 1, R3 being hydrogen, and the anionic species Xm- being sulfate or nitrate (see Schemes 1 and 2). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777